DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hao et al. (US 20200268339).
Regarding claim 15, Hao teaches a method for an imaging system, comprising:
generating a depth map (para 217-219) from data provided by a first device of a set of devices;
matching the depth map to a field-of-view (FOV) (para 82) estimation (para 230) provided by a second device (para 247) of the set of devices to generate a complete FOV preview (para 234); and
             displaying the complete FOV preview on at least one display device (para 241)
             Regarding claim 16, Hao teaches generating the depth map includes obtaining 3-dimensional (3D) image data from the first device and wherein providing the FOV estimation includes obtaining two-dimensional (2D) image data and a video frame (para 256) from the second device.
             Regarding claim 17, Hao teaches generating the depth map includes using one or more of a known distance from a detector of the imaging system to a patient positioned below the detector, a known distance from the set of devices to the patient (para 267), and a collimator iris geometry to create 3D point cloud data (para 269).

              Regarding claim 19, Hao teaches blending the transformed matched data into the video frame to create the complete FOV preview and wherein a region of the patient shown in the FOV image framed by an illuminated border corresponds to an anticipated size and shape of an x-ray beam (para 221).
                 Regarding claim 20, Hao teaches a process for generating the complete FOV preview is repeated for every frame in a video and depth stream provided by the set of devices to continuously update the complete FOV preview (para 256).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HOON K SONG/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        /HOON K SONG/Primary Examiner, Art Unit 2884